October 18, 2013 DREYFUS FUNDS, INC. Dreyfus Mid-Cap Growth Fund Supplement to Summary Prospectus dated May 21, 2013 and Statutory Prospectus dated May 1, 2013 As revised, May 21, 2013 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY The following information will supersede and replace the first sentence in the first paragraph in "Principal Investment Strategy" in the summary prospectus and "Fund Summary - Principal Investment Strategy" and the second and fifth through seventh sentences in the first paragraph in "Fund Details - Goal and Approach" in the prospectus: To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of companies with market capitalizations within the market capitalization range of companies comprising the Russell Midcap ® Growth Index (the "Index"), the fund's benchmark index. As of September 30, 2013, the market capitalization of the largest company included in the Index was approximately $27.16 billion, and the weighted average and median market capitalizations of the Index were approximately $11.36 billion and $5.88 billion, respectively. These capitalization measures vary with market changes and reconstitutions of the Index. 0291STK01013
